DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to for not complying with 37 CFR 1.84 Standards of Drawings.  According to 37 CFR 1.84 (a)(1), “(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings” and 37 CFR 1.84 (l), “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.” and 37 CFR 1.84(p)(1), “Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible.”  As shown in the circled in the attached figures below, some of the lines and letters are not sufficiently dense and dark and some of the letter are not legible.

    PNG
    media_image1.png
    478
    415
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    646
    914
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    802
    1141
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    745
    1003
    media_image4.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 10 recites “wherein the apparatus is a trough and auger apparatus.”  Claim 10 depends on claim 1.  Claim 1 disclosed that the apparatus is “for moving finds from the tailings auger to the tailings collection bin”.  According to paragraph [0031], “the tube/auger apparatus 222, 222a connects the end of the tailings auger/trough 221/221a to the tailings collection bin 202b”.  For the purposes of this examination, “wherein the apparatus is a trough and auger apparatus” in claim 10 will be read and examined as -- wherein the apparatus is a tube and auger apparatus --. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitation “tailings” in lines 8.  There is a prior mention of a “tailings” in claim 1, line 3 and it is unclear if the “tailings” collected by the tailings auger in line 3 differs from the “tailings” directed by the tailings return pan in line 8.  It is unclear if the applicant is attempting to claim two different tailings flow.  Under 35 USC 112 each distinct feature/limitation is required to have an exact nomenclature and subsequent references to a feature/limitation should be preceded by a “said” or “the”. The lack of clarity renders the claimed subject matter indefinite.  For the purposes of this examination, “tailings” in line 8 will be read and examined as -- said tailings-- . 
Claim 1 discloses the limitation “finds” in line 12.  There is a prior mention of a “finds” in claim 1, line 11 and it is unclear if the “finds” falling through said grain return pan in line 11 differs from the “finds” directed towards the tailings auger in line 12.  For the purposes of this said finds --.   The same limitation is mentioned in claim 1 line 17.
Claim 1 discloses the limitation “an apparatus for moving finds from the tailings auger to the tailings collection bin” in lines 17-18.  However, according to line 3 of claim 1, the same tailings auger is used for collecting tailings.  It is unclear how the apparatus in lines 17-18 is able to move finds from the tailings auger that collects both finds and tailings, but does not move the collected tailings. 
Claim 6 discloses the limitation “wherein contents of the tailings collection bin are allowed to enter the trough and auger apparatus” in lines 2-3.  However, claim 1 recites in lines 17-18 “an apparatus for moving finds from the tailings auger to the tailings collection bin”   It is unclear if the “contents” in claim 6 differs from the “finds” that moved to the tailings collection bin by the apparatus in claim 1.  
Claim 6 discloses the limitations “wherein tailings are prevented from entering the main body” and “wherein tailings may enter the main body” depending on the position of the movable panel.  Again, claim 1 recites in lines 17-18 “an apparatus for moving finds from the tailings auger to the tailings collection bin”.   It is unclear how the tailings can be prevented from entering the main body of the grain bin, as required in lines 17-18, when the tailings were never moved to the tailings collection bin to begin with.  The flow of the different crop materials (i.e. tailings, finds, and contents) in claims 1 and 6 is inconsistent and seems to unexpectedly appear from nowhere, which makes it hard to understand how the structures function together.
Claims 11-16 are rejected in the same manner as claims 1-10 above.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tweedale (US 3,123,235).
Regarding claim 11, Tweedale discloses a combine harvester comprising: 
a cleaning shoe (col.1, lines 56-57) comprising an auger (crop conveyor 24) capable of collecting tailings; 
a bin (tanks 20, 21) capable of storing grain; 
a collection bin (one of tanks 20, 21) capable of collecting tailings, wherein the collection bin comprises a partitioned section (20 and/or 21) of the grain bin; and 
an apparatus (loading elevator 26) for moving crops, including tailings, from the auger to the collection bin.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheel (US 2,186,21) in view of Bretz, Jr. et al. (US 2,821,985) and Young (US 3,365,086).
Regarding claim 1, Scheel discloses a combine harvester comprising:
a cleaning shoe comprising:
a first/clean grain collecting apparatus (spout 28) capable of collecting clean grain;
a first/grain return pan (14 and 15) capable of directing grain towards said first collecting apparatus;
a second/tailings auger (screw conveyor 26) capable of collecting tailings; and
a second/tailings return pan (16 and 16’) capable of directing tailings towards the second auger; 
an apparatus (elevator 27) capable of moving finds from the second auger to a collection receptacle (page 2, lines 55-57 “such as the elevator 27, for weighing and sacking”);
wherein the first return pan (14, 15) is situated beneath a chaffer and sieve (11 and 13);
wherein the second return pan (16, 16’) is situated at least partially beneath said first return pan;
wherein said first return pan (14, 15) is perforated so as to allow finds to fall through said first return pan (see FIG.5, sieve 15 is perforated, and, depending on the size of the finds and perforations, can allow finds to fall through) and onto the second return pan (16, 16’) so that finds are directed towards the second auger (26).
Scheel fails to disclose the first collecting apparatus (spout 28) is an auger.
Bretz, Jr. teaches that it is old and well known to use an auger (60) as an alternate apparatus for collecting and moving crop material within a combine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the auger of Bretz, Jr. for the first collecting apparatus (sprout 28) of Scheel as an alternate apparatus for collecting and moving crop material within a combine.
Furthermore, Scheel fails to specify the collection apparatus used in the combine harvester, or specifically comprising a first bin and a second collection bin, wherein the second collection bin comprises a partitioned section of the first bin.
Young teaches that it is old and well known in the combine harvesting art to use a collection apparatus for collecting process crop materials, the collection apparatus (tank 18) comprises a first bin (compartment 69) and a second bin (compartment 70), wherein the second collection bin comprises a partitioned section (using upright divider 58 and deflector member 64/64’ in FIG.2 or 72 in FIG.3) of the first bin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the collection apparatus of Young for the collection apparatus of Scheel as an alternate and sufficient means of collecting processed crop materials in a combine harvester.
Note: With regards to the structures that include the word “tailings” or “grain” (e.g. “tailings auger” or “grain return pan”), according to In re Otto, 312 F.2d.937, 136 USPQ 458, 459 (CCPA 1963), “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”  (See MPEP 2115; see also Response below).  

Regarding claim 4, the combination of Scheel, Bretz, Jr., and Young discloses the combine harvester as claimed in claim 1 in which the tailings collection bin is partitioned from a main body of the grain bin by a partition (58 of Young) comprising a movable panel (64/64’ in FIG.2 of Young or 72/72’ in FIG.3 of Young).  

Regarding claim 5, the combination further discloses the combine harvester as claimed in claim 4 wherein the grain bin comprises a trough and auger apparatus (56 of Young), said trough and auger apparatus being situated in the base of the main body of the grain bin (see FIG.2 of Young).  

Regarding claim 6, the combination further discloses the combine harvester as claimed in claim 5 wherein contents of the tailings collection bin are allowed to enter the trough and auger apparatus upon movement of the movable panel from a closed position, wherein tailings are prevented from entering the main body of the grain bin, to an open position wherein tailings may enter the main body of the grain bin (depending on the location of member 64/64’ in FIG.2 or 72/72’ in FIG.3 of Young, contents are allowed to enter a section of the trough and auger apparatus 56 located on either compartment 69 or 70 of Young and not enter a section of the trough and auger apparatus 56 located on the other compartment.  In other words, the member 64/64’ or 72/72’ closes one compartment but opens the other compartment and vice versa).  

Regarding claim 7, the combination further discloses the combine harvester as claimed in claim 5 wherein the tailings collection bin (70) and the main body of the grain bin (18 with 69) comprise floor surfaces (converging bottom 54) that slope down towards the trough and auger apparatus (see FIG.2).  

Regarding claim 8, the combination further discloses the combine harvester as claimed in claim 4 wherein the partition comprises a movable panel (64/64’ or 72/72’  of Young) which is movable in a vertical direction (half of the pivoting movement of the panel 64/64’ or 72/72’ of Young is in a vertical direction).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheel, Bretz, Jr., and Young as applied to claim 1 above, and further in view of Braud (FR 816,699 A).
Regarding claim 10, the combination of Scheel, Bretz, Jr., and Young discloses the combine harvester as claimed in claim 1, except wherein the apparatus (27 of Scheel) is a tube and auger apparatus instead of an elevator.  
Braud teaches that it is old and well known to use a tube and auger apparatus (16 or 26) for vertically moving crop material within the combine harvester.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tube and auger apparatus of Braud for the elevator of the combination as an alternate apparatus for vertically moving crop material within the combine harvester.
 
Alternate Rejection of independent claim 11:
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 3,365,086) in view of Braud (FR 816,699 A).
Regarding claim 11, Young discloses a combine harvester comprising: 
a cleaning shoe (col.2, line 10) 
a bin (tanks 18 with compartments 69 and 70); 
a tailings collection bin (70), wherein the tailings collection bin comprises a partitioned section (70) of the grain bin; and 
an apparatus (24) for moving tailings from the tailings auger to the tailings collection bin.  
Young fails to show the cleaning shoe comprising an auger capable of collecting tailings.
Braud teaches that it is old and well known in the combine harvesting at for a cleaning shoe to comprise an auger (11 or 15) for collecting crop materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning shoe of Young to include an auger as taught by Braud in order to collect processed crop material as is old and well known in the combine harvesting art.

Regarding claims 12-16, claims 12-16 recite similar limitations as claim 4-8, respectively, and are therefore rejected using the same art (i.e. Young) and rationale as set forth above. 

Response to Remarks
The amendment of claim 1 and new claim 11 includes limitations of original claim 1 and dependent claim 3, which was previously indicated as having allowable subject matter in the non-final office action dated 01/18/2021.  However, after further review and consideration, it was deemed that the limitation is not allowable for the following reason:  According to In re Otto, 312 F.2d.937, 136 USPQ 458, 459 (CCPA 1963), “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” (See MPEP 2115). “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” (See MPEP 2114(II)).
 Therefore, although claims 1 and 11 require “a clean grain auger”, “a tailings auger”, “a tailings return pan”, etc., the inclusion of the material/article (i.e., “tailings” and “grain”), worked upon by the combine harvester does not impart patentability to the claims.  The manners in which the claimed augers, return pans, and bins are intended to be employed does not differentiate the claimed apparatus from the apparatus disclosed by prior art in the rejections set forth above.  Accordingly, the claims were found to be unpatentable over Tweedale, Scheel, Young, and Bretz Jr. and Braud, as set forth in the rejections above.
Since Applicant amended the independent claims to include previously indicated allowable subject matter, this office action is made non-final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671                                                                                                                                                                                                        2/2